Citation Nr: 0217365	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  02-04 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for moles.

(The underlying claim of service connection for PTSD will be 
the subject of a later decision by the Board of Veterans' 
Appeals (Board).)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 RO rating decision.

Given the decision below that grants the application to 
reopen the veteran's claim of service connection for PTSD, 
the Board is undertaking additional development on the 
underlying issue of service connection for PTSD.  This is 
done pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  When it is completed, the Board will provide notice 
of the development as required by Rule of Practice 903.  
38 C.F.R. § 20.903 (2002).  After giving notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing the issue of 
service connection for PTSD.  


FINDINGS OF FACT

1.  By rating action in December 1997, the RO denied a claim 
of entitlement to service connection for PTSD.  The veteran 
was notified of this denial by letter that same month, but 
he did not perfect an appeal therefrom.

2.  Additional evidence received since the December 1997 RO 
denial is more than merely cumulative and is so significant 
that it must be considered in order to decide the merits of 
the veteran's claim of service connection for PTSD.

3.  The veteran does not have a diagnosed skin disability 
involving moles.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for PTSD has 
been submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (2001).

2.  The veteran does not have a skin disability involving 
moles that is the result of disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

By rating action in December 1997, the RO denied the 
veteran's claim of entitlement to service connection for 
PTSD.  The veteran was notified of this decision by letter 
that same month, and did not appeal.  See 38 C.F.R. § 20.200 
(2002).  Consequently, the December 1997 decision is final.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.302, 20.1103 (2002).

As the December 1997 RO rating decision is deemed to be 
final, see 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 
20.1103, the veteran's claim may now be reopened only if new 
and material evidence has been submitted since the last 
final disallowance.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (a) (2001); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The Board must address the issue of whether new and material 
evidence has been submitted in the first instance for each 
claim because it determines the Board's jurisdiction to 
reach the underlying claim and to adjudicate the claim de 
novo.  See Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 
83 F.3d 1380 (Fed. Cir. 1996).  Once the Board finds that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in this regard 
is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, 
beyond the evaluation of whether the evidence submitted in 
the effort to reopen is new and material, is neither 
required nor permitted.  Id. at 1384.  Any finding entered 
when new and material evidence has not been submitted "is a 
legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 
(1996) (applying an identical analysis to claims previously 
and finally denied, whether by the Board or the RO).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, effective for claims 
filed prior to August 29, 2001, new and material evidence is 
defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a); cf. Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.156(a) (2002)) (new and material evidence is 
defined differently for claims filed on or after August 29, 
2001).  As the veteran's claim was filed in March 2000, his 
claim will be adjudicated accordingly. 

As indicated above, the veteran's original claim of 
entitlement to service connection for PTSD was denied in 
December 1997 as the RO determined that the veteran did not 
have a current diagnosis of PTSD that was related to 
service. 

The Board has reviewed the evidence associated with the 
claims folder since the December 1997 RO denial and finds 
that new and material evidence has been received to reopen 
the previously denied claim.  

The evidence available at the time of the December 1997 RO 
denial included the veteran's service medical records which 
reveal that the veteran received first degree burns and 
abrasions after a helicopter crash near the Saigon River in 
July 1970.

Also of record were the veteran's service personnel records 
which indicate that he was awarded the National Defense 
Service Medal, the Vietnam Service Medal, the Vietnam 
Campaign Medal with 60 Device, and the Air Medal.  The 
veteran also was awarded the Purple Heart for wounds 
received in connection with military operations against a 
hostile force in July 1970.  The veteran was additionally 
awarded a Soldier's Medal in August 1970 for heroism not 
involving actual conflict with an armed enemy force in July 
1970.  It was also noted in the award announcement that the 
veteran had served as the crew chief on a helicopter re-
supplying river patrol boats southeast of Dau Tieng.  It was 
reported that while his aircraft was hovering, it was struck 
by heavy enemy fire which caused it to crash on its side and 
explode, seriously injuring all passengers on board and 
trapping many in the flaming wreckage.  The announcement 
indicated that the veteran had repeatedly gone into the 
burning aircraft to rescue the survivors.  The announcement 
reported that due to the veteran's efforts, twelve of the 
passengers had survived. 

Also of record at the time of the December 1997 RO rating 
decision were private medical records, which indicated that 
the veteran was treated for anxiety and for panic attacks 
from December 1995 to January 1996.  

The veteran was afforded a VA examination in October 1997.  
The veteran reported that he was the crew chief on a 
helicopter that crashed in July 1970 near the Saigon River.  
The veteran reported that 35 of the 38 people in the 
helicopter were killed.  He indicated that he had received 
burn injuries and that his best friend had died from 
injuries associated with the crash.  The veteran reported 
that he had had anxiety attacks, occasional depression, and 
nightmares about Vietnam.  Psychological testing revealed 
that the veteran's tests scores were well below the standard 
suggested for combat-related PTSD in Vietnam veterans, as 
well as below the average for that group.  The veteran's 
score fell near the mean found for well-adjusted 
individuals.  The examiner noted that these test results 
were not consistent with a diagnosis of PTSD.  The examiner 
summarized that the veteran's own report, the psychological 
testing, and the clinical interview were not supportive of a 
diagnosis of PTSD.  The examiner noted that while the 
veteran had experienced some mild type of PTSD symptoms over 
the years, a diagnosis of PTSD was not supported at all by 
the symptoms presented.  The veteran was diagnosed with a 
panic disorder, an undifferentiated somatoform disorder, and 
a depressive disorder, not otherwise specified.  

The evidence obtained in connection with the veteran's 
current attempt to reopen includes VA treatment records 
dated from July 1999 to May 2000 that indicate that the 
veteran had received treatment and medication for a panic 
disorder during this time.  

The veteran was afforded a VA examination in June 2000.  
Diagnostic tests revealed that the veteran had mildly 
elevated PTSD scales.  He was diagnosed with panic disorder 
without agoraphobia.  

The veteran and his wife testified at a hearing in September 
2002.  The veteran reported that he was involved in a 
helicopter crash in Vietnam in July 1970.  He reported that 
his best friend had died as a result of the crash.  The 
veteran indicated that he was currently receiving 
psychiatric treatment every three to four months.  His wife 
indicated that the veteran had had flashbacks.  The veteran 
reported that he had had flashbacks and nightmares of the 
July 1970 crash.   

The Board finds that these new records and statements 
constitute evidence that is new and material as defined by 
38 C.F.R. § 3.156(a) in that they provide additional 
evidence which suggests that the veteran may have PTSD, and 
has received treatment for PTSD.  That is, the veteran's 
elevated PTSD scales and psychiatric treatment tend to 
bolster or corroborate the veteran's claim that he has PTSD.  
Thus, these new treatment records and statements tend to 
support the veteran's claim in a manner different from the 
evidence previously of record, particularly with respect to 
the question of whether the veteran currently experiences 
PTSD.  Consequently, it must be said that the evidence bears 
directly and substantially upon the issue at hand, is 
neither duplicative nor cumulative, and is so significant 
that it must be considered in order to decide fairly the 
merits of the underlying claim.  38 C.F.R. § 3.156(a).  In 
other words, the evidence now tends to provide probative 
information beyond what was known previously.  Accordingly, 
the Board concludes that the veteran has submitted new and 
material evidence under 38 C.F.R. § 3.156(a).  To this 
extent, the appeal of this issue is allowed.  

The Board notes that the reopening of a veteran's claim 
typically would raise a due process issue which was 
addressed by the Court in Bernard v. Brown, 4 Vet. App. 384 
(1993).  Pursuant to Bernard, the Board must consider 
whether addressing a veteran's claim on a de novo basis 
would cause prejudice to the veteran.  As the underlying 
claim of service connection for PTSD, however, must be 
further developed in fulfillment of the duty to assist, the 
veteran will have an additional opportunity to present 
evidence and argument in support of his underlying service 
connection claim.  

The Board also acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), was 
enacted during the pendency of the veteran's appeal.  The 
Act imposed certain notification requirements and clarified 
VA's duty to assist claimants in developing evidence 
pertinent to their claims.  The Act also eliminated the 
previous requirement that a claim be well grounded before 
VA's duty to assist arose.  In this regard, it should be 
pointed out that the question of whether new and material 
evidence has been presented is a jurisdictional question for 
the Board.  See Barnett, supra; Butler, supra.  Even the 
Veterans Claims Assistance Act of 2000 recognizes this.  
38 U.S.C.A. § 5103A(f) (West Supp. 2002).  

Consequently, as the Board has determined that new and 
material evidence has been submitted relative to the PTSD 
claim, further action under the Veterans Claims Assistance 
Act of 2000 (as discussed above) will be accomplished as 
part of the development of this claim on a de novo basis.

Moles

Generally, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated by service.  38 U.S.C.A. § 1110 
(West Supp. 2002); 38 C.F.R. § 3.303 (2002).  When certain 
disease, is shown in service, or to a compensable degree 
within a year of the claimant's separation from service, a 
grant of service connection is warranted.  38 U.S.C.A. §§ 
1101, 1112 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303(b), 
3.307, 3.309 (2002).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303.  Service 
connection may be granted for a disease first diagnosed 
after service when all of the evidence establishes that the 
disease was incurred in service.  Id.  

In the veteran's case, service medical records reveal that 
the veteran's skin was found to be normal on examinations 
conducted in July 1969, July 1970, and January 1972 
examination.  The veteran's service medical records are 
negative for complaints, treatment, or diagnoses of a skin 
disability involving moles.  

The veteran was afforded a VA general medical examination in 
February 1992.  It was noted that other than the fact that 
the skin on the veteran's palms was very red and smooth, the 
skin on his palms was normal.  No complaints, treatment, or 
diagnoses of a skin disability involving moles were noted.

Private medical records dated from January 1994 to September 
1996 are negative for complaints, treatment, or diagnoses of 
a skin disability involving moles.

The veteran was afforded a VA examination in December 1996.  
No complaints, treatment, or diagnoses of a skin disorder 
involving moles were noted.    

The veteran was afforded a VA scars examination in June 
2000.  No complaints, treatment, or diagnoses of a skin 
disability involving moles were noted.  

The veteran and his wife testified at a hearing in September 
2002.  He reported that he had moles around his neck and his 
groin. He indicated that he did not remember having any 
moles until after military service, and that the number of 
moles on his body had increased since his discharge from 
service. His wife indicated that a private physician removed 
the veteran's first mole five years after his discharge from 
service.  The veteran indicated that this mole was located 
on the front of his leg and that his foot kept irritating 
it.  He reported that his dermatologist had said that there 
was not much that he could be done about the moles.  The 
veteran suggested that he feared that he would develop 
cancer from his moles.

Based upon a review of the evidence currently available, the 
Board finds that the preponderance of the evidence is 
against the claim of service connection for moles.  Despite 
the veteran's allegations that he has a skin disability 
involving moles, the medical evidence of record demonstrates 
that the veteran does not have an identifiable malady 
underlying his complaints.  The Board finds that the 
evidence showing the absence of a diagnosed disability to be 
of greater weight than that which suggests the possibility 
of an underlying skin disability involving moles.  As noted 
above, no diagnosis of a skin disability involving moles has 
been made, and when the veteran's skin was examined, such as 
in the service medical and VA examinations, no diagnosis was 
made with regards to the veteran's moles.  Although the 
veteran suggests that his moles may ultimately lead to 
cancer, the veteran's moles, without a diagnosed underlying 
malady, currently do not constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Consequently, the 
preponderance of the evidence is against the veteran's 
claim.  

The Board has considered the veteran's statements regarding 
his moles, but notes that, while the veteran is competent to 
provide information regarding the symptoms he currently 
experiences and has experienced since military service, he 
has not been shown competent to provide a medical diagnosis 
regarding a current skin disability involving moles.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).

Finally, as indicated earlier, the Board acknowledges that 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)) was enacted during the pendency of this 
appeal.  A discussion of the pertinent VCAA and regulatory 
provisions follows. 

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and evidence") 
and adding 38 U.S.C.A. § 5103A ("Duty to assist claimants").  
First, the VCAA imposed obligations on the agency when 
adjudicating veterans' claims.  With respect to the duty to 
notify, VA must inform the claimant of information "that is 
necessary to substantiate the claim" for benefits (codified 
as amended at 38 U.S.C.A. § 5103).  Second, 38 U.S.C.A. 
§ 5103A sets out in detail the agency's "duty to assist" a 
claimant in the development of claims for VA benefits.  The 
new § 5103A provides in part that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
VA benefits.  38 U.S.C.A. § 5103A(a)(1) (West Supp. 2002).  

The required notice must inform the applicant of any 
information necessary to complete the application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's applications are 
complete.  There is no outstanding information required, 
such as proof of service, type of benefit sought, or status 
of the veteran, to complete the application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided 
by the claimant and which portion, if any, will be obtained 
by the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159 (2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
those cases where notice is provided to the claimant, a 
second notice is to be provided to advise that if such 
information or evidence is not received within one year from 
the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West Supp. 2002).  In addition, 
38 C.F.R. § 3.159(b), details the procedures by which VA 
will carry out its duty to provide notice.  

In reviewing the amended § 5103(a), the Board finds that VA 
has complied with the notice requirements contained in 
§ 5103(a).  From the outset, the RO has informed the veteran 
of the bases on which the RO decided the veteran's claim for 
service connection for moles and of the elements necessary 
to be granted the benefit sought.  This is evidenced by the 
rating actions of August 2000 and May 2001, the statement of 
the case issued in February 2002, and a May 2001 letter from 
the RO to the veteran, which informed him of the applicable 
laws and regulations.  Specifically, these documents show 
that the RO notified the veteran of the development of his 
claim, the type of evidence needed to prove his claim, and of 
which evidence, if any, would be obtained by the veteran, and 
which evidence, if any, would be retrieved by VA.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  These documents also show that 
VA has provided the veteran with a recitation of the 
pertinent statutes and regulations, and discussion of the 
application of each to the evidence.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 and newly promulgated 
38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist 
provision under 38 U.S.C.A. § 5103A has been fulfilled.  The 
VCAA sets forth several duties for VA in those cases where 
there is outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  In this case, 
however, there is no outstanding evidence to be obtained, 
either by VA or the veteran.  The veteran was afforded the 
opportunity to identify any outstanding pertinent medical 
records regarding his moles claim in May 2001.  In a 
subsequent May 2001 telephone call, the veteran advised the 
RO that there was no additional pertinent evidence other 
than that previously reported, and that he had not received 
any private or VA treatment for his claim.  Additionally, 
although the veteran indicated in the September 2002 hearing 
that he had been seen by a dermatologist and/or a private 
physician for his moles, he did not indicate that any of 
these examiners provided a diagnosis of a skin disability 
involving moles.  In addition, even assuming that these 
treatment records were relevant to the veteran's claim, the 
veteran did not respond with specific enough information 
about these medical providers in order to obtain these 
records as he was advised to do in May 2001.  Therefore, to 
the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran with regards to his 
moles claim, including his post-service VA treatment records 
and private medical records.  

Moreover, the veteran was afforded VA examinations in 
February 1992, December 1996, and in June 2000.  As for 
whether further action should have been undertaken by way of 
obtaining additional medical opinion on the question of 
service connection for moles, the Board notes that such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  
1) competent evidence of diagnosed disability or symptoms of 
disability, 2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and 3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4) 
(2002).  In this case, the veteran does not have a currently 
diagnosed skin disability involving moles.  Additionally, 
there is no indication, except by way of unsupported 
allegation, that any disability may be associated with his 
period of active duty.  Consequently, given the standard of 
the new regulation, the Board finds that VA did not have a 
duty to assist that was unmet.

The veteran has not alleged that there is any outstanding 
pertinent evidence that would support his contentions, other 
than that already requested of him.  After a review of the 
evidence, the Board is not aware of any such evidence and 
concludes that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e). 

The Board finds that further action to comply with these new 
requirements is not necessary.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426,430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided). 


ORDER

The claim of entitlement to service connection for PTSD is 
reopened; to this extent, the appeal is granted.

Service connection for moles is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

